   Case 5:19-cv-03237-SAC Document 38 Filed 07/29/21 Page 1 of 10




                  IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF KANSAS


BRIAN MICHAEL WATERMAN,



           v.                                       CASE NO. 19-3237-SAC

JACOB CONARD, et al.,


                             Defendants.


                          MEMORANDUM AND ORDER

     This matter is a civil rights action under 42 U.S.C. § 1983.

Plaintiff is a pretrial detainee held at the Cherokee County Jail.

Several motions filed by the plaintiff are pending before the court:

     Doc. 3 – motion for leave to proceed in forma pauperis;

     Doc. 17 –     motion for leave to amend and supplement
     pleadings;

     Doc. 24 – motion for writ of mandamus;

     Doc. 25 – motion for writ of mandamus;

     Doc. 26 – motion to recuse Cherokee County prosecutors;

     Doc. 27 – motion to move plaintiff from Cherokee County
     Jail;

     Doc. 28 – motion for ruling on pending motions;

     Doc. 29 – motion to preserve constitutional violations;

     Doc. 30 – motion to amend            and   supplement    ongoing
     constitutional violations;

     Doc. 32 – motion to fix sabotaged complaint;

     Doc. 33 – motion to amend and supplement                 ongoing
     constitutional violation re: amended complaint;
   Case 5:19-cv-03237-SAC Document 38 Filed 07/29/21 Page 2 of 10




       Doc. 36 – motion to be housed with Cherokee County detainees
       and not be harassed;

       Doc. 37 – motion to amend.


       The court will address these motions and has grouped similar

motions together for consideration.

The motion to proceed in forma pauperis (Doc. 3)

       Plaintiff filed the motion to proceed in forma pauperis on

December 2, 2019. On January 14, 2020, the court ordered him to submit

a certified financial statement, a requirement of 28 U.S.C. §

1915(b)(1). On January 29, 2020, he submitted this material as an

attachment to his response to an order to show cause. On September

22, 2020, the court assessed an initial partial filing fee of $11.50.

Plaintiff submitted that payment on October 22, 2020. The motion to

proceed in forma pauperis is granted, and the court will order that

payments continue under 28 U.S.C. § 1915(b)(2) until he satisfies the

$350.00 filing fee.

The motion for leave to amend and supplement pleadings (Doc. 17);

the motion to amend and supplement ongoing constitutional

violations (Doc. 30); the motion to amend and supplement ongoing

constitutional violation (Doc. 33); and the motion to amend (Doc.

37)

      In these motions, the plaintiff moves to amend the complaint

to add defendants and claims. The court has examined the requests

and will allow plaintiff to present an amended complaint that

includes all properly joined claims.
   Case 5:19-cv-03237-SAC Document 38 Filed 07/29/21 Page 3 of 10




     Plaintiff’s amended complaint must be submitted upon

court-approved forms. In order to add claims or significant

factual allegations, or to change defendants, a plaintiff must

submit a complete amended complaint. See Fed. R. Civ. P. 15. An

amended complaint is not an addendum or supplement to the

original complaint but completely supersedes it. Therefore, any

claims or allegations not presented in the amended complaint are

no longer before the court. Plaintiff may not simply refer to

an earlier pleading; instead, the complaint must contain all

allegations and claims that plaintiff intends to present in the

action, including those to be retained from the original

complaint. Plaintiff must include the case number of this action

on the first page of the amended complaint.

Plaintiff must name every defendant in the caption of the amended

complaint. See Fed. R. Civ. P. 10(a). Plaintiff must refer to

each defendant in the body of the complaint and must allege

specific facts that the describe the allegedly unconstitutional

acts or omissions by each defendant, including dates, locations,

and circumstances.

     Plaintiff also must comply with Rules 20 and 18 of the

Federal Rules of Civil Procedure in filing an amended complaint.

Rule 20 governs permissive joinder of parties and provides, in

relevant part:

     (2) Defendants. Persons…may be joined in one action as
     defendants if:

           (A) any right to relief is asserted against them
   Case 5:19-cv-03237-SAC Document 38 Filed 07/29/21 Page 4 of 10




     jointly, severally, or in the alternative with respect to
     or arising out of the same transaction, occurrence, or
     series of transactions or occurrences; and

          (B) any question of law or fact common to all
     defendants will arise in the action.

     Fed. R. Civ. P. 20(a)(2).

     Rule 18(a) governs joinder of claims and provides, in part: “A

party asserting a claim … may join ... as many claims as it has against

an opposing party.” Fed. R. Civ. P. 18(a). While joinder is encouraged

to promote judicial economy, the “Federal Rules do not contemplate

joinder of different actions against different parties which present

entirely different factual and legal issues.” Zhu v. Countrywide

Realty Co., Inc., 160 F.Supp. 2d 1210, 1225 (D.Kan. 2001)(citation

omitted). See also George v. Smith, 507 F.3d 605, 607 (7th Cir.

2007)(Under Rule 18(a), “multiple claims against a single party are

fine, but Claim A against Defendant 1 should not be joined with

unrelated Claim B against Defendant 2.”).

     Requiring adherence to the federal rules on joinder of parties

and claims in prisoner suits prevents “the sort of morass [a multiple

claim, multiple defendant] suit produce[s].”). Id. It also prevents

a prisoner from avoiding the fee obligations and the three-strike

provision of the Prison Litigation Reform Act. Id. (Rule 18(a) ensures

“that prisoners pay the required filing fees – for the Prison

Litigation Reform Act limits to 3 the number of frivolous suits or

appeals that any prisoner may file without prepayment of the required

fees.”).

     Accordingly, under Rule 18(a), a plaintiff may bring multiple
   Case 5:19-cv-03237-SAC Document 38 Filed 07/29/21 Page 5 of 10




claims against a single defendant. Under Rule 20(a)(2), he may join

in one action any other defendants who were involved in the same

transaction or occurrence and as to whom there is a common issue of

law or fact. He may not bring multiple claims against multiple

defendants unless the nexus required in Rule 20(a)(2) is demonstrated

with respect to all defendants named in the action.

      The Federal Rules authorize the court, on its own initiative at

any stage of the litigation, to drop any party and sever any claim.

Fed. R. Civ. P. 21; Nasious v. City & Cnty. of Denver Sheriff’s Dept.,

415 F. App’x 877, 881 (10th Cir. 2011)(to remedy misjoinder, the court

has two options: (1) misjoined parties may be dropped or (2) any claims

against    misjoined    parties      may    be   severed   and    proceeded      with

separately).

      In   his    amended    complaint,     plaintiff      must   set    forth   the

transactions or occurrences which he intends to pursue in accordance

with Rules 18 and 20 and must limit the facts and allegations to

properly-joined parties and events. Plaintiff must allege facts in

his   complaint    showing    that    all   counts   arise    out   of    the    same

transaction, occurrence, or series of transactions; and that a

question of law or fact common to all named defendants will arise in

the action.

The motions for writ of mandamus (Docs. 24 and 25).

      In these motions, plaintiff renews his request for a court order

compelling the Kansas Disciplinary Administrator to investigate the

Cherokee County District Attorney’s Office and private attorneys who
   Case 5:19-cv-03237-SAC Document 38 Filed 07/29/21 Page 6 of 10




previously represented plaintiff.

     As the court previously explained, the federal courts have

mandamus jurisdiction under 28 U.S.C. § 1361 “to compel an officer

or employee of the United States or any agency therefore to perform

a duty owed to the plaintiff.” Plaintiff’s motions, in contrast, seek

relief against state actors and attorneys in private practice.

Accordingly, these motions must be denied for lack of jurisdiction.

See Knox v. Bland, 632 F.3d 1290, 1292 (10th Cir. 2011)(denying a

request for mandamus relief against state court judges for lack of

jurisdiction).

The motion to recuse Cherokee County prosecutors (Doc. 26)

     Plaintiff seeks the removal of two Cherokee County prosecutors,

alleging they have both a financial interest and a “very personal

interest” in his criminal case. This court does not have supervisory

authority over the state court proceedings in which the prosecutors

are participating. Therefore, this motion will be denied. Plaintiff

must present this motion to the state court judge presiding in the

criminal action.

The motion to move plaintiff from the Cherokee County Jail (Doc. 27)

     Plaintiff seeks a transfer to another facility, citing concerns

for his health and safety. Plaintiff has no constitutional right to

dictate where he is housed, whether it is which facility or which

classification within a facility. See Schell v. Evans, 550 F. App’x

553, 557 (10th Cir. 2013) (citing Meachum v. Fano, 427 U.S. 215, 228–

29 (1976); Cardoso v. Calbone, 490 F.3d 1194, 1197–98 (10th Cir. 2007).
   Case 5:19-cv-03237-SAC Document 38 Filed 07/29/21 Page 7 of 10




Plaintiff’s request for a transfer is denied.

The motion for ruling on pending motions (Doc. 28)

      Plaintiff’s motion for ruling on his pending motions is moot

due to the rulings contained in this order and will be denied on that

basis.

The motion to preserve constitutional violations (Doc. 29)

      Plaintiff’s intent in this motion is not clear. The court will

deny the motion without prejudice.

The motion to fix sabotaged complaint (Doc. 32)

     Plaintiff appears to claim that three pages of his amended

complaint were not submitted to the court due to tampering at

the facility. As noted, he will be given an opportunity to submit

a complete, amended complaint. Therefore, his request concerning

an earlier complaint is moot and will be denied.

The motion to be housed with Cherokee County detainees and not

be harassed (Doc. 36)

     Plaintiff moves to be housed in a housing unit with detainees

from Cherokee County, as opposed to being housed in a pod with

detainees from Sedgwick County. Plaintiff alleges that he is housed

in D-Pod with Sedgwick County inmates and it is not safe because there

are no blinds on the windows and he is housed with gang members.

     Based on the nature of the relief sought, the court construes

this as a

motion for preliminary injunction. A preliminary injunction may be

granted where the moving party shows: (1) a substantial likelihood
   Case 5:19-cv-03237-SAC Document 38 Filed 07/29/21 Page 8 of 10




of success on the merits; (2) he will suffer irreparable harm in the

absence of an injunction; (3) his threatened injury outweighs the harm

a preliminary injunction may cause the opposing party; and (4) the

injunction would not be adverse to the public interest. Beltronics

USA, Inc. v. Midwest Inventory Distrib., LLC, 562 F.3d 1067, 1070 (10th

Cir. 2009). There must be a relationship between the injury claimed

in the motion and the conduct asserted in the complaint. Little v.

Jones, 607 F.3d 1245, 1251 (10th Cir. 2010). Courts are cautioned

against granting mandatory preliminary injunctions—those requiring

affirmative action by the nonmoving party—as they are “an unusual form

of relief and one that must not be granted without heightened

consideration” of the four factors. RoDa Drilling Co. v. Siegal, 552

F.3d 1203, 1208 (10th Cir. 2009).

     Plaintiff’s claims in this motion are unrelated to his claims

in the underlying case and cannot serve as proper grounds for granting

a preliminary injunction. And, even after considering the substance

of plaintiff’s allegations, the court finds he has failed to plead

any facts showing irreparable harm in the absence of an injunction.

Awad v. Ziriax, 670 F.3d 1111, 1131 (10th Cir. 2012) (holding harm

is “irreparable” when monetary relief after a full trial would be

inadequate). Thus, plaintiff’s motion is denied.

     IT IS, THEREFORE, BY THE COURT ORDERED plaintiff’s motion for

leave to proceed in forma pauperis (Doc. 3) is granted. Collection

action shall continue under 28 U.S.C. § 1915(b)(2) until plaintiff

satisfies the $350.00 filing fee.
   Case 5:19-cv-03237-SAC Document 38 Filed 07/29/21 Page 9 of 10




     IT IS FURTHER ORDERED plaintiff’s motion for leave to amend and

supplement pleadings (Doc. 17), motion to amend and supplement ongoing

constitutional violations (Doc. 30), motion to amend and supplement

ongoing constitutional violations re: amended complaint (Doc. 33);

and motion to amend and supplement complaint (Doc. 37) are granted.

     IT IS FURTHER ORDERED plaintiff’s motions for writ of mandamus

(Docs. 24 and 25) are denied.

     IT IS FURTHER ORDERED plaintiff’s motion to recuse Cherokee

County prosecutors (Doc. 26) is denied.

     IT IS FURTHER ORDERED plaintiff’s motion to transfer him from

the Cherokee County Jail (Doc. 27) is denied.

     IT IS FURTHER ORDEED plaintiff’s motion for ruling on pending

motions (Doc. 28) is denied as moot.

     IT   IS   FURTHER    ORDERED    plaintiff’s    motion    to    preserve

constitutional violations (Doc. 29) is denied without prejudice.

     IT IS FURTHER ORDERED plaintiff’s motion to fix sabotaged

complaint (Doc. 32) is denied.

     IT IS FURTHER ORDERED plaintiff’s motion to be housed with

Cherokee County detainees and not be harassed (Doc. 36) is denied.

     IT IS FURTHER ORDERED plaintiff is granted to and including

September 17, 2021, to provide a final amended complaint. The amended

complaint must be submitted on a form pleading and must comply with

the directions of the court contained in this order. The clerk of the

court shall transmit a form pleading to plaintiff with this order.

     IT IS SO ORDERED.
Case 5:19-cv-03237-SAC Document 38 Filed 07/29/21 Page 10 of 10




  DATED:    This 29th day of July, 2021, at Topeka, Kansas.




                                S/ Sam A. Crow

                                SAM A. CROW
                                U.S. Senior District Judge
